Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over US20170361853A1 to Nagy et al. (hereinafter, Nagy) in view of US 10017105 B2 to Onica.
Regarding claim 1, Nagy discloses:
an in-vehicle device comprising: a monitoring unit that monitors a state of an object on the basis of an output of a sensor mounted in a vehicle; a generation unit that generates process information for causing the vehicle to execute a process in accordance with the state; a control unit that causes an output device to output cause information indicating the process and at least one of the object or the state which is a cause of the process; and a reception unit that receives an input for changing the process due to the cause indicated by the cause information; wherein, on the basis of a reception result of the reception unit, the generation unit generates the process information in which the process is changed {Nagy, Fig. 1, paragraph [0017]: the autonomous vehicle control system 100 includes an electronic controller 105, vehicle control systems 110, sensors 115, a GNSS (global navigational satellite system) system 120, and a human machine interface (HMI) 125. the electronic controller 105 controls the vehicle control systems 110, the sensors 115, the GNSS system 120, and the HMI 125 by 
Nagy does not disclose:
wherein the reception unit receives an input for changing the recognition result of at least one of the object or the state which is the cause of the process. 
Onica remedies this and teaches in in claim 1: a processing unit coupled directly or indirectly to the sensor and the user interface, wherein the processing unit is configured to obtain object information about an object in the surroundings that was detected and recognized from the sensor data [the recognition result of at least one of the object or the state 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user query feature of Onica with the described invention of Nagy in order to receive feedback of user regarding whether object or state are correctly recognized by sensor.
	Similar logic applies to claims 11, 12.
Regarding claim 2, which depends from claim 1, Nagy further teaches:
further comprising: an output unit that outputs the process information to a vehicle control device that controls the vehicle {Nagy, Fig. 2B, paragraph, [0028]: the maneuver notification 200 [the process information] is displayed on a screen 230 (e.g., in an instrument cluster screen of the autonomous vehicle 102) (vehicle control device) by the electronic controller 105 using the HMI 125 [output unit]}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display feature of Nagy with the described invention of Nagy in view of Onica in order to inform driver of the driving environment.
Regarding claim 3, which depends from claim 1, Nagy further teaches:
wherein the control unit causes the output device to output one or a plurality of pieces of the cause information which is the cause of the process and, corresponding to one or each of the plurality of pieces of cause information, the reception unit receives an input for changing the process caused by each {Nagy, Figs. 3B, 2C, paragraphs [0017], [0035], [0030] : the electronic controller 105 functions as a control unit by sending cause information via the input/output interface 155 [output device]); overhead view 300 [the cause information] is displayed on the touch-screen 235 (e.g., in a center console of the autonomous vehicle 102) by the electronic controller 105 using the HMI 125. The overhead view 300 illustrated in FIG. 3B includes a first vehicle graphic 305 indicating the position of the autonomous vehicle 102 and a plurality of second vehicle graphics 310 indicating the positions other vehicles [one or a plurality of pieces of the cause information which is the cause of the process]; the display maneuver button 240 is selected when force is applied within an area of the touch-screen 235 defined by the display maneuver button 240 [receives an input]}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the touch-screen of Nagy with the described invention of Nagy in view of Onica in order to display information and receive user input.
Regarding claim 9, which depends from claim 1, Nagy further teaches:
wherein the reception unit receives an input for changing the state of the object determined by the monitoring unit and, on the basis of the input for changing of the state of the object, the generation unit generates process information in which the process is changed {Nagy, paragraph [0024]: the HMI 125 provides input mechanisms, such as a button, a touch-
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate HMI of Nagy with the described invention of Nagy in view of Onica in order to receive user input. 
Claims 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over as Nagy in view of Onica applied to claim 1 above, and in view of US20130018549A1 to Kobana et al. (hereinafter, Kobana), which was cited by applicant.
Regarding claim 4, which depends from claim 1, Nagy further teaches:
 the control unit causes the output device to output one or a plurality of pieces of the cause information which is the cause of the vehicle stopping, and, corresponding to one or each of the plurality of cause information, the reception unit receives an input for changing the process caused by each {Figs. 3B, 2C, paragraphs [0017], [0035], [0030]}.
Nagy does not teach that the process is stopping of a movement of the vehicle and the input is for cancelling stopping. Kobana teaches a vehicle device that stops automatically a running vehicle, (paragraph [0001]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed Invention to incorporate the automatic stopping feature of Kobana with the described invention of Nagy in view of Onica in order to implement stopping operation as one of the processes performed by the in-vehicle device.
Regarding claim 5, which depends from claim 1, Kobana teaches: 
wherein, when an input for cancelling a first process caused by a state of a first object is received by the reception, the generation unit generates process information for stopping execution of the first process {Kobana, claim 6: an override to the process is permitted [generates process information for stopping execution of the first process] when the cancel command input portion receives the driver's command of cancelling [an input for cancelling a first process caused by a state of a first object is received by the reception unit] after a start of the execution of the process, wherein the device determines whether to permit the override to the process}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the manual cancelling and cancelling validation feature of Kobana with the described invention of Nagy in view of Onica in order to provide option for manual override.
Regarding claim 6, which depends from claim 5, Kobana further teaches:
wherein, when a predetermined motion of the first object is detected by the monitoring unit after an input for cancelling the first process caused by a first state of the first object is received by the reception unit, the generation unit generates process information for causing the vehicle to execute the first process again {Kobana, Fig. 1A, paragraph [0042], claim 6: a driver condition recognition portion 40 [detection by monitoring] for monitoring the condition of a driver [predetermined motion of the first object]; when the cancel command input portion [reception unit] receives the driver's command of cancelling after a start of the execution of the process, wherein the device determines whether to permit the override to the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cancelling validation feature of Kobana with the described invention of Nagy in view of Onica and Kobana in order to validate a manual override.
Regarding claim 7, which depends from claim 1, Kobana teaches:
wherein, even when an input for cancelling a first process caused by a state of a first object is received by the reception unit, in a case where another state of an object as a cause of the first process remains, the generation unit generates process information for continuing the first process {Kobana, claim 6: when the cancel command input portion [reception unit] receives the driver's command of cancelling after a start of the execution of the process, wherein the device determines whether to permit the override to the process [considering another state of an object is implied]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cancelling validation feature of Kobana with the described invention of Nagy in view of Onica and Kobana in order not to depend only on manual override but to still consider another cause of process.
Regarding claim 8, which depends from claim 7, Kobana further teaches:
wherein, when a predetermined motion of the first object is detected by the monitoring unit after the input for cancelling the first process caused by the state of the first object is received by the reception unit, the generation unit generates process information for causing the state of the first object to be the cause of the first process again {Kobana, Fig. 1A, paragraph [0042], claim 6: a driver condition recognition portion 40 [detection by monitoring] for monitoring the condition of a driver [predetermined motion of the first object]; when the cancel command input portion [reception unit] receives the driver's command of cancelling after a start of the execution of the process, wherein the device determines whether to permit the override to the process [when a predetermined motion of the first object is detected, the first process is caused to be executed again]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the cancelling validation feature of Kobana with the described invention of Nagy in view of Onica and Kobana in order to validate a manual override.
Regarding claim 10, which depends from claim 1, Kobana discloses:
further comprising: a determination unit that determines monitoring accuracy of the monitoring unit; wherein the reception unit stops receiving an input for changing the process when the monitoring accuracy is high {Kobana, claim 6, paragraph [0010]: the cancel command input portion [reception unit] receives the driver's command of cancelling [input for changing the process]; ensuring to keep the vehicle stopped by omitting the intention confirmation process [stops receiving an input for changing the process when the monitoring accuracy is high] will improve the safety of the vehicle unless it is not under other conditions where the safety could be much ensured [monitoring accuracy of the monitoring unit is high]}.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the intention confirmation omitting feature of .

Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive. In response to Applicant's arguments that neither Nagy nor Onica describe outputting information indicating both a process which a vehicle executes and at least one of an object or a state which is a cause of the process, 103 rejections are rewritten with supporting disclosure of Nagy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661